Name: 2002/717/EC: Commission Decision of 4 May 2001 amending Decision C(2000) 950 of 7 April 2000 approving the single programming document for Community structural assistance in the Objective 1 region of Burgenland in Austria (notified under document number C(2001) 802)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  financing and investment;  economic policy;  Europe;  regions of EU Member States;  cooperation policy
 Date Published: 2002-09-09

 Avis juridique important|32002D07172002/717/EC: Commission Decision of 4 May 2001 amending Decision C(2000) 950 of 7 April 2000 approving the single programming document for Community structural assistance in the Objective 1 region of Burgenland in Austria (notified under document number C(2001) 802) Official Journal L 241 , 09/09/2002 P. 0100 - 0100Commission Decisionof 4 May 2001amending Decision C(2000) 950 of 7 April 2000 approving the single programming document for Community structural assistance in the Objective 1 region of Burgenland in Austria(notified under document number C(2001) 802)(Only the German text is authentic)(2002/717/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular Article 34(3) thereof,Whereas:(1) By Decision C(2000) 950 of 7 April 2000, the Commission approved the single programming document for Community structural assistance in the Objective 1 region of Burgenland in Austria.(2) Under Article 34(3) of Regulation (EC) No 1260/1999, any amendments to the elements contained in the decision on the contribution of the Funds are to be decided by the Commission in agreement with the Member State concerned.(3) Under Article 35(3) of Regulation (EC) No 1260/1999, the Monitoring Committee is to consider and approve any proposal to amend the contents of the Commission decision on the contribution of the Funds.(4) In two written procedures of 9 June and 2 August 2000, the Monitoring Committee for Community structural assistance in the Objective 1 region of Burgenland in Austria amended the financing plan and certain parts of the text. On 27 September 2000, those amendments were notified to the Commission,HAS ADOPTED THIS DECISION:Article 1Commission Decision C(2000) 950 is hereby amended as follows:1. in the last paragraph of Article 4, "ERDF" shall be replaced by "EAGGF";2. in the Annex, the financing plan shall be replaced by the financing plan in Annex 1 hereto.3. in Chapter 3.6 - priority 5: "human resources" of the Annex (p. 132 of the single programming document), the breakdown of ESF finance among final beneficiaries shall be replaced by: ">TABLE>"4. in the Annex, the list of State aid instruments (pp. 169 to 174 of the single programming document) shall be replaced by the list of State aid instruments in Annex 2 hereto.Article 2This Decision is addressed to the Republic of Austria.Done at Brussels, 4 May 2001.For the CommissionMichel BarnierMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.